 



Exhibit 10.1
TRIZEC PROPERTIES, INC.
CHANGE IN CONTROL
SEVERANCE PAY PLAN
          Trizec Properties, Inc. (the “Company”), sets forth herein the terms
of its Change in Control Severance Pay Plan (the “Plan”) as follows:
SECTION 1. PURPOSE.
          The Board of Directors of the Company (the “Board”) believes that it
is in the best interests of the Company to encourage the continued employment
with and dedication to the Company of certain of the Company’s and its
Subsidiary’s officers and employees in the face of potentially distracting
circumstances arising from the possibility of a change in control of the
Company, and the Board has established the Plan for this purpose.
SECTION 2. DEFINITIONS.
          (a) “Accrued Obligations” means, with respect to an Employee, the sum
of (1) the Employee’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid, (2) the product of (x) the Employee’s Annual Bonus
and (y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is
365, (3) the value of the stock incentive awards accrued to the Employee through
the Date of Termination, to the extent not theretofore paid, and (4) any
compensation previously deferred by the Employee (together with any accrued
interest or earnings thereon) and any accrued vacation pay, in each case, to the
extent not theretofore paid.
          (b) “Annual Base Salary” means, with respect to an Employee, the
greater of (a) the annual base salary payable to the Employee by the Company and
its Subsidiaries as of the Date of Termination, or (b) the annual base salary
payable to the Employee by the Company and its Subsidiaries as of the Change in
Control Event.
          (c) “Annual Bonus” means, with respect to an Employee, the greater of
(i) the Employee’s annual bonus paid in respect of calendar year 2005, or
(ii) the Employee’s target annual bonus for calendar year 2006.
          (d) “Board” means the Board of Directors of the Company.
          (e) “Cause” for termination of an Employee’s employment by the Company
shall be deemed to exist if: (i) the Employee is found guilty by a court of

 



--------------------------------------------------------------------------------



 



having committed fraud or theft against the Company and such conviction is
affirmed on appeal or the time for appeal has expired; (ii) the Employee is
found guilty by a court of having committed a crime involving moral turpitude
and such conviction is affirmed on appeal or the time for appeal has expired;
(iii) in the reasonable judgment of the Board, the Employee has compromised
trade secrets or other similarly valuable proprietary information of the
Company; or (iv) in the reasonable judgment of the Board, the Employee has
engaged in gross or willful misconduct that causes substantial and material harm
to the business and operations of the Company or any of its Subsidiaries, the
continuation of which will continue to substantially and materially harm the
business and operations of the Company or any of its Subsidiaries in the future;
provided, however, that in the case of any Employee whose employment is not
governed by an employment agreement with the Company, “Cause” also means
(v) that the Employee’s job performance is definitively determined to be
unsatisfactory pursuant to the written performance review procedures of the
Company.
(f) “Change in Control” means any of the following to occur, provided that only
the first such event to occur shall be a Change in Control for purposes of this
Plan:
               (1) The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (f), the
following acquisitions shall not constitute a Change in Control: (x) any
acquisition by the Company; (y) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; and (z) any acquisition by any entity pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (3) of
this Section 2(f); or
               (2) Individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or

2



--------------------------------------------------------------------------------



 



other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or
               (3) Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
               (4) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
          (g) “Change in Control Date” means, with respect to a Change in
Control Event, the date of consummation of the Change in Control relating to
such Change in Control Event.
          (h) “Change in Control Event” means the earlier to occur of (i) a
Change in Control or (ii) the execution and delivery by the Company of an
agreement providing for a Change in Control.
          (i) “Change in Control Period” means the period commencing upon the
first Change in Control Event to occur within the meaning of this Plan and

3



--------------------------------------------------------------------------------



 



ending one year after the Change in Control Date relating to such Change in
Control Event.
          (j) “Company” means Trizec Properties, Inc. or, from and after a
Change in Control of the Company, the successor to the Company in any such
Change in Control.
          (k) “Comparable Position” means a job of similar duties as with the
Company or its Subsidiary, and such pay and benefits at a level that would not
give rise to Good Reason under this Plan.
          (l) “Date of Termination” means, with respect to an Employee, the
effective date of termination of the Employee’s employment with the Company and
all of its Subsidiaries.
          (m) “Employee” means a regular full-time or part-time employee of
Trizec Properties, Inc. or any of its Subsidiaries at the time of a Change in
Control Event, other than any employee whose employment is subject to a
collective bargaining agreement between the Company or a Subsidiary and a
collective bargaining unit, and other than the Chief Executive Officer of the
Company.
          (n) “Good Reason” means, with respect to an Employee: (i) any
reduction in the Employee’s base salary, (ii) any reduction in the Employee’s
incentive compensation (including the value of any equity based incentive),
(iii) any reduction in the aggregate employee benefits provided to such
Employee, (iv) that the Employee has his responsibilities or areas of
supervision with the Company substantially reduced, or (v) that the Employee is
required to move his employment location to a location 35 miles or more from his
job-site immediately prior to the Change in Control Date; provided, however,
that in the case of any Employee whose employment is governed by an employment
agreement with the Company, “Good Reason” also means (vi) notice of non-renewal
under such employment agreement; or (vii) a material diminution of the
responsibilities, positions or titles of the Employee from those set forth in
such employment agreement or a change in reporting responsibility as reference
in such employment agreement.
          (o) “Other Benefits” means, with respect to an Employee, any other
amounts or benefits required to be paid or provided or which the Employee is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company and its Subsidiaries.
          (p) “Severance Period” means the number of months set forth on
Schedule B for which benefits are provided pursuant to Section 4(a)(iii).

4



--------------------------------------------------------------------------------



 



          (q) “Subsidiary” means the operating company of Trizec Properties,
Inc. and any other subsidiary of the Company or, from and after the Change in
Control of the Company, the successor to the Trizec Properties, Inc. operating
company and any other subsidiaries of the successor to the Company.
SECTION 3. TERM.
          This Plan shall be effective during the Change in Control Period;
provided, however, that this initial term of the Plan shall be automatically
extended, if necessary, so that this Plan remains in full force and effect until
all payments required to be made hereunder have been made. References herein to
the term of this Plan shall include the initial term and any additional period
for which this Plan is extended or renewed. Notwithstanding the preceding, there
shall be no payment from this Plan, and no entitlement to payment from this
Plan, in the event of an automatic termination of the Plan in accordance with
Section 9.
SECTION 4. SEVERANCE BENEFITS FOLLOWING A CHANGE IN CONTROL.
          (a) Good Reason; Other Than for Cause. If the Company terminates an
Employee’s employment other than for Cause (including on account of disability)
or the Employee terminates employment on account of death or for Good Reason
during the Change in Control Period:
               (i) The Company shall pay to the Employee the following amounts:
                    A. the Accrued Obligations in a lump sum in cash within 10
business days of the Date of Termination;
                    B. the severance benefits provided in Schedules A and B, as
applicable; provided however, that the Employee has executed a Waiver and
Release substantially in the form set forth in Schedule D, and the revocation
period for such Waiver and Release has passed; and provided further that,
notwithstanding anything to the contrary in this Plan, the Chief Financial
Officer, the Chief Operating Officer, the Chief Investment Officer, and the
General Counsel shall not be required to execute a Waiver and Release.
               The Company shall pay the amounts provided in subparagraph (B) in
a lump sum in cash within 10 business days of the Date of Termination; provided
further, that the Company shall provide the Employee with notice of employment
termination and with a copy of the Waiver and Release sufficiently in advance of
the Employee’s Date of Termination to satisfy the 21 or 45 day consideration
period, as applicable, under the Waiver and Release. All severance benefits
provided to an Employee pursuant to subparagraph (B) of this Section

5



--------------------------------------------------------------------------------



 



4(a)(i) shall be (1) contingent on consummation of the Change in Control,
(2) reduced and/or offset by any notice, payments or benefits to which the
Employee may be entitled under the federal Worker Adjustment and Retraining
Notification (WARN) Act, 29 U.S.C. § 2101 et seq., as amended, and any
applicable state plant or facility closing or mass layoff law, and (3) reduced
and/or offset by any payments or benefits to which the Employee may be entitled
under an employment agreement with the Company or a Subsidiary.
               The mere occurrence of a Change in Control shall not be treated
as a termination of an Employee’s employment under this Plan, nor shall the mere
transfer of an Employee’s employment to between the Company and/or any of its
Subsidiaries be treated as a termination under this Plan. Further, an Employee
shall not be eligible for any severance benefits provided in subparagraph (B) of
this Section 4(a)(i) if, after the Change in Control, the Employee is terminated
as a result of an acquisition, sale, spin-off or other business transaction of
the Company or its Subsidiary in connection with which (1) the successor party
agrees for the remaining duration of the Change in Control Period, and agrees to
cause its applicable affiliate, to provide severance benefits at least equal to
those provided under this Plan, and (2) the Employee either is offered continued
employment with the successor party or its affiliate in a Comparable Position to
the one held by the Employee immediately prior to his or her Date of Termination
or declines an interview for such a Comparable Position.
               Anything in this Plan to the contrary notwithstanding, if, as a
result of termination of an Employee’s employment with the Company, the Employee
would receive any payment that, absent the application of this paragraph of
Section 4(a)(i), would be subject to interest and additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(2)(B)(i) of the Code, then no such payment shall be payable prior
to the date that is the earliest of (1) 6 months after the Employee’s Date of
Termination, (2) the Employee’s death or (3) such other date as will cause such
payment not to be subject to such interest and additional tax.
               (ii) The Company shall provide to the Employee, at the Company’s
sole expense, professional outplacement services as selected by the Company
consistent with the Employee’s duties or profession and of a type and level
customary for persons in his or her position, subject to reasonable limitations
established by the Company on a uniform basis for similarly situated employees
as to duration and dollar amounts.
               (iii) For the Severance Period after the Date of Termination, or
such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy, if the Employee is an officer of the Company, the
Company shall continue benefits to the Employee and/or the Employee’s family at

6



--------------------------------------------------------------------------------



 



least equal to those which would have been provided to them in accordance with
the welfare benefit plans, practices, policies and programs provided by the
Company and its Subsidiaries for medical, prescription, and dental benefits to
the extent applicable generally to other peer employees of the Company and its
Subsidiaries, as if the Employee’s employment had not been terminated and with
the same the level of monthly Employee contribution as applicable prior to
termination of employment; provided, however, that if the Employee becomes
reemployed with another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility. The continuation
coverage under this Section 4(a)(iii) shall count towards the obligation of the
Company or a Subsidiary to provide COBRA continuation coverage.
               (iv) To the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Employee all Other Benefits.
          (b) Cause; Other Than for Good Reason. If the Employee’s employment is
terminated for Cause during the Change in Control Period or the Employee
voluntarily terminates employment without Good Reason, the Employee shall only
be entitled to the following payments (i) his Annual Base Salary through the
Date of Termination, (ii) the amount of any compensation previously deferred by
the Employee and (ii) Other Benefits through the Date of Termination, in each
case to the extent theretofore unpaid.
          (c) Tax Gross-Up Payment. The Company shall provide to the Employee a
tax gross-up payment on the terms set forth in Schedule C.
SECTION 5. CONFIDENTIALITY.
          An Employee shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its Subsidiaries, and their respective businesses, which
shall have been obtained by the Employee during the Employee’s employment by the
Company or any of its Subsidiaries and which shall not be or become public
knowledge (other than by acts by the Employee or representatives of the Employee
in violation of this Plan). After the Employee’s Date of Termination, the
Employee shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.
SECTION 6. EXPENSES.
          The Company shall pay any and all reasonable legal fees and expenses
incurred by an Employee in seeking to obtain or enforce, by bringing an action

7



--------------------------------------------------------------------------------



 



against the Company, any right or benefit provided in this Plan if the Employee
is successful in whole or in part in such action.
SECTION 7. WITHHOLDING.
          Notwithstanding anything in this Plan to the contrary, all payments
required to be made by the Company hereunder to an Employee or his estate or
beneficiaries shall be subject to the withholding of such amounts relating to
taxes as the Company reasonably may determine it should withhold pursuant to any
applicable law or regulation. In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
the payment of taxes and any withholdings as required by law, provided that the
Company is satisfied that all requirements of law affecting its responsibilities
to withhold compensation have been satisfied.
SECTION 8. NO DUTY TO MITIGATE.
          An Employee’s payments received hereunder shall be considered
severance pay in consideration of past service, and pay in consideration of
continued service from the date hereof and entitlement thereto shall not be
governed by any duty to mitigate damages by seeking further employment.
SECTION 9. AMENDMENT, SUSPENSION OR TERMINATION.
          This Plan may be amended, suspended or terminated at any time by the
Board; provided, however, that, following the Change in Control Event and during
the Change in Control Period relating to such Change in Control Event, the Board
may not amend, suspend or terminate this Plan in any manner that impairs the
rights of participants without the consent of all Employees then subject to the
Plan.
          Notwithstanding the preceding, if a Change in Control is not
consummated in connection with the first Change in Control Even to occur in
connection with this Plan, the Plan shall automatically terminate as of such
date that the Board determines that no such Change in Control will occur.
SECTION 10. GOVERNING LAW.
          This Plan shall be governed by the laws of the United States to the
extent applicable and otherwise by the laws of the State of Illinois, excluding
the choice of law rules thereof.
SECTION 11. SEVERABILITY.
          If any part of any provision of this Plan shall be invalid or
unenforceable under applicable law, such part shall be ineffective to the extent
of

8



--------------------------------------------------------------------------------



 



such invalidity or unenforceability only, without in any way affecting the
remaining parts of such provision or the remaining provisions of this Plan.
SECTION 12. DISCLAIMER OF RIGHTS.
          No provision in this Plan shall be construed to confer upon any
individual the right to remain in the employ or service of the Company or any
Subsidiary, or to interfere in any way with any contractual or other right or
authority of the Company either to increase or decrease the compensation or
other payments to any individual at any time, or to terminate any employment or
other relationship between any individual and the Company. The obligation of the
Company to pay any benefits pursuant to this Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
participant or beneficiary under the terms of the Plan.
SECTION 13. CAPTIONS.
          The use of captions in this Plan is for the convenience of reference
only and shall not affect the meaning of any provision of this Plan.
SECTION 14. NUMBER AND GENDER.
          With respect to words used in this Plan, the singular form shall
include the plural form, the masculine gender shall include the feminine gender,
etc., as the context requires.
SECTION 15. SECTION 409A.
          It is the intention of the parties that payments or benefits payable
under this Plan not be subject to the additional tax imposed pursuant to
Section 409A of the Code. To the extent such potential payments or benefits
could become subject to such Section, the parties shall cooperate to amend this
Plan with the goal of giving the Employees the economic benefits described
herein in a manner that does not result in such tax being imposed.

9



--------------------------------------------------------------------------------



 



* * * * *
     This Plan was duly adopted and approved by the Board of Directors as of the
4th day of June, 2006.

           
 
 
 
/s/ Ted R. Jadwin    
 
 
 
Secretary of the Meeting    

10



--------------------------------------------------------------------------------



 



Schedule A
Non-Officer Employees
     If the Employee is an exempt employee, the amount equal to: (a) three weeks
of the Annual Base Salary (calculated on a weekly basis), plus (b) an additional
two weeks of Annual Base Salary (calculated on a weekly basis) for each complete
and partial year of service with the Company and its Subsidiaries (rounded to
the nearest month). Furthermore, the maximum total severance benefit payable
with respect to an exempt employee shall be capped at six months of base salary.
     If the Employee is a non-exempt employee, the amount equal to: (a) three
weeks of Annual Base Salary (calculated on a weekly basis), plus (b) an
additional one week of Annual Base Salary (calculated on a weekly basis) for
each complete and partial year of service with the Company and its Subsidiaries
(rounded to the nearest month). Furthermore, the maximum total severance benefit
payable with respect to a non-exempt employee shall be capped at six months of
base salary.

 



--------------------------------------------------------------------------------



 



Schedule B
Officers
     If the Employee is the Chief Financial Officer, Chief Operating Officer or
Chief Investment Officer of the Company, the amount equal to: (a) two times
(b) the sum of the Employee’s (x) Annual Base Salary and (y) Annual Bonus. For
purposes of Section 4(a)(iii), the Severance Period shall be twenty-four months.
     If the Employee is an Executive Vice President, the amount equal to:
(a) one times (b) the sum of the Employee’s (x) Annual Base Salary and
(y) Annual Bonus. For purposes of Section 4(a)(iii), the Severance Period shall
be twelve months. This paragraph shall also apply to the Senior Vice President
of Investment, the Senior Vice President of Investor Relations, the Senior Vice
President, Southern California Region and the Senior Vice President, General
Counsel.
     If the Employee is a Senior Vice President (other than a Senior Vice
President described in the preceding paragraph) of the Company (hereafter, a
“Level C Officer”), the amount equal to: (a) six times (b) one-twelfth of the
sum of the Employee’s Annual Base Salary and Annual Bonus (the “Monthly
Compensation”), plus (c) one times the Monthly Compensation for each complete
and partial year of service with the Company and its Subsidiaries (rounded to
the nearest month), but counting only such years and partial years in excess of
two years of service. Furthermore, the maximum total severance benefit payable
with respect to a Level C Officer shall be capped at twelve months of the
Monthly Compensation. For purposes of Section 4(a)(iii), the Severance Period
shall be six months.
     If the Employee is a Level D Officer of the Company, the amount equal to:
(a) three times (b) one-twelfth of the sum of the Employee’s Annual Base Salary
and Annual Bonus (the “Monthly Compensation”), plus (c) one times the Monthly
Compensation for each complete and partial year of service with the Company and
its Subsidiaries (rounded to the nearest month). Furthermore, the maximum total
severance benefit payable with respect to a Level D Officer shall be capped at
six months of the Monthly Compensation. For purposes of Section 4(a)(iii), the
Severance Period shall be six months. Level D Officers are listed on the next
page of this Schedule B.

 



--------------------------------------------------------------------------------



 



Schedule B
(Cont’d)
The following individuals are Level D Officers:

13



--------------------------------------------------------------------------------



 



Schedule C
Tax Gross-Up
     A. Gross-Up Payment. If, during the term of the Plan, there is a Change in
Control of the Company that causes any payment or distribution by the Company to
or for the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise, but determined
without regard to any additional payments required under this Schedule C) (a
“Payment”) to be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) (such excise tax,
together with any interest or penalties incurred by the Employee with respect to
such excise taxes, the “Excise Tax”), then the Employee shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Employee of all taxes (including any interest or penalties
imposed with respect to such taxes), including any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Employee will retain an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.
     B. Determination of the Gross-Up Payment. Subject to the provisions of
Section C of this Schedule C, all determinations required to be made under this
Schedule C, including whether and when a Gross-Up Payment is required and the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by a certified public accounting firm
designated by the Company and reasonably acceptable to the Employee (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Employee within 15 business days of the receipt of notice
from the Employee that there has been a Payment with respect to which the
Employee in good faith believes a Gross-Up Payment may be due under this
Schedule C, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Schedule C, shall be paid by
the Company to the Employee within five days of the later of (1) the due date
for the payment of any Excise Tax and (2) the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Employee. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to this Schedule C and the Employee
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to the Employee or for the
Employee’s benefit. The previous sentence shall apply mutatis mutandis to any
overpayment of a Gross-Up Payment.

14



--------------------------------------------------------------------------------



 



     C. Procedures. The Employee shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than 10 business days after the Employee is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Employee shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Employee in writing prior to the expiration
of such period that it desires to contest such claim, the Employee shall:
     (1) give the Company any information reasonably requested by the Company
relating to such claim,
     (2) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (3) cooperate with the Company in good faith in order effectively to
contest such claim, and
     (4) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contests and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Schedule C, the Company shall control all proceedings taken in connection with
such contests and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Employee to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Employee to pay
such claim and sue for a refund, to the extent permitted by law, the Company
shall advance the amount of such payment to the Employee on an interest-free
basis (which shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid) and shall indemnify and hold the Employee harmless, on an
after-tax basis, from any Excise Tax or income tax

15



--------------------------------------------------------------------------------



 



(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided further that any extension of the statute of limitations relating
to payment of taxes for the Employee’s taxable year with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Employee shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
     D. Refund. If, after the receipt by the Employee of an amount advanced by
the Company pursuant to this Schedule C, the Employee becomes entitled to
receive any refund with respect to such claim, the Employee shall (subject to
the Company complying with the requirements of this Schedule C) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the Employee
receives an amount advanced by the Company pursuant to this Schedule C, a
determination is made that the Employee shall not be entitled to any refund with
respect to such claim and the Company does not notify the Employee in writing of
its intent to contest such denial of refund with respect to such claim and the
Company does not notify the Employee in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

16



--------------------------------------------------------------------------------



 



Schedule D
Waiver and Release Agreement
          THIS WAIVER AND RELEASE AGREEMENT is entered into as of
                    , 200___ (the “Effective Date”), by                     
(the “Employee”) in consideration of the severance payments provided to the
Employee by [Trizec Properties, Inc.] (“Company”) pursuant to the Trizec
Properties, Inc. Change in Control Severance Pay Plan (the “Severance Payment”).
          1. Waiver and Release. The Employee, on his or her own behalf and on
behalf of his or her heirs, executors, administrators, attorneys and assigns,
hereby unconditionally and irrevocably releases, waives and forever discharges
Company and each of its affiliates, parents, successors, predecessors, and the
subsidiaries, directors, owners, members, shareholders, officers, agents, and
employees of the Company and its affiliates, parents, successors, predecessors,
and subsidiaries (collectively, all of the foregoing are referred to as the
“Employer”), from any and all causes of action, claims and damages, including
attorneys’ fees, whether known or unknown, foreseen or unforeseen, presently
asserted or otherwise arising through the date of his or her signing of the
Waiver and Release Agreement, concerning his or her employment or separation
from employment. This release includes, but is not limited to, any claim or
entitlement to salary, bonuses, any other payments, benefits or damages arising
under any federal law (including, but not limited to, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act,
Executive Order 11246, the Family and Medical Leave Act, and the Worker
Adjustment and Retraining Notification Act, each as amended); any claim arising
under any state or local laws, ordinances or regulations (including, but not
limited to, any state or local laws, ordinances or regulations requiring that
advance notice be given of certain workforce reductions); and any claim arising
under any common law principle or public policy, including, but not limited to,
all suits in tort or contract, such as wrongful termination, defamation,
emotional distress, invasion of privacy or loss of consortium.
               The Employee understands that by signing this Waiver and Release
Agreement he or she is not waiving any claims or administrative charges which
cannot be waived by law. He or she is waiving, however, any right to monetary
recovery or individual relief should any federal, state or local agency
(including the Equal Employment Opportunity Commission) pursue any claim on his
or her behalf arising out of or related to his or her employment with and/or
separation from employment with the Company.
               The Employee further agrees without any reservation whatsoever,
never to sue the Employer or become a party to a lawsuit on the basis

17



--------------------------------------------------------------------------------



 



of any and all claims of any type lawfully and validly released in this Waiver
and Release Agreement.
          2. Acknowledgments. The Employee is signing this Waiver and Release
Agreement knowingly and voluntarily. He or she acknowledges that:

  (a)   He or she is hereby advised in writing to consult an attorney before
signing this Waiver and Release Agreement;     (b)   He or she has relied solely
on his or her own judgment and/or that of his or her attorney regarding the
consideration for and the terms of this Waiver and Release Agreement and is
signing this Waiver and Release Agreement knowingly and voluntarily of his or
her own free will;     (c)   He or she is not entitled to the Severance Payment
unless he or she agrees to and honors the terms of this Waiver and Release
Agreement;     (d)   He or she has been given at least [twenty-one (21)]
[forty-five (45)] calendar days to consider this Waiver and Release Agreement,
or he or she expressly waives his or her right to have at least [twenty-one
(21)] [forty-five (45)] days to consider this Waiver and Release Agreement;    
(e)   He or she may revoke this Waiver and Release Agreement within seven
(7) calendar days after signing it by submitting a written notice of revocation
to the Employer. He or she further understands that this Waiver and Release
Agreement is not effective or enforceable until after the seven (7) day period
of revocation has expired without revocation, and that if he or she revokes this
Waiver and Release Agreement within the seven (7) day revocation period, he or
she will not receive the Severance Payment;     (f)   He or she has read and
understands the Waiver and Release Agreement and further understands that it
includes a general release of any and all known and unknown, foreseen or
unforeseen claims presently asserted or otherwise arising through the date of
his or

18



--------------------------------------------------------------------------------



 



      her signing of this Waiver and Release Agreement that he or she may have
against the Employer; and     (g)   No statements made or conduct by the
Employer has in any way coerced or unduly influenced him or her to execute this
Waiver and Release Agreement.

          3. No Admission of Liability. This Waiver and Release Agreement does
not constitute an admission of liability or wrongdoing on the part of the
Employer, the Employer does not admit there has been any wrongdoing whatsoever
against the Employee, and the Employer expressly denies that any wrongdoing has
occurred.
          4. Entire Agreement. There are no other agreements of any nature
between the Employer and the Employee with respect to the matters discussed in
this Waiver and Release Agreement, except as expressly stated herein, and in
signing this Waiver and Release Agreement, the Employee is not relying on any
agreements or representations, except those expressly contained in this Waiver
and Release Agreement.
          5. Execution. It is not necessary that the Employer sign this Waiver
and Release Agreement following the Employee’s full and complete execution of it
for it to become fully effective and enforceable.
          6. Severability. If any provision of this Waiver and Release Agreement
is found, held or deemed by a court of competent jurisdiction to be void,
unlawful or unenforceable under any applicable statute or controlling law, the
remainder of this Waiver and Release Agreement shall continue in full force and
effect.
          7. Governing Law. This Waiver and Release Agreement shall be governed
by the laws of the State of [Illinois], excluding the choice of law rules
thereof.
          8. Headings. Section and subsection headings contained in this Waiver
and Release Agreement are inserted for the convenience of reference only.
Section and subsection headings shall not be deemed to be a part of this Waiver
and Release Agreement for any purpose, and they shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has duly executed this Agreement
as of the day and year first herein above written.
EMPLOYEE:
                                                                   

20